DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Claim Status
Claims 1, 3-8, 12, 19-21, 24, 25, 28, 32, 33, and 39 are pending. 
Claims 2, 9-11, 13-15, 17, 18, 22, 26, 27, 29-31, and 35-38 were previously canceled and claims 16, 23, and 34 are canceled.
Claims 1, 21 and 33 are currently amended.
Claim 39 is newly added.
Claims 1, 3-8, 12, 19-21, 24, 25, 28, 32, 33, and 39 have been examined.
Claims 1, 3-8, 12, 19-21, 24, 25, 28, 32, 33, and 39 are rejected.

Priority
	Priority to 371 PCT/US2017/050032 filed on 09/05/2017, which claims priority to application 62/383713 filed on 09/06/2016.

Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
The rejection of claims 21, 24, 25, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by De Lacharriere et al. (US Patent 6048855, Published 04/11/2000) is withdrawn in view of the amendments to the claims.
Withdrawn, Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection is reiterated from previous Office Action and modified in the view of the amendments the claims. 
Claims 21, 24, 25, 28 and 32 and new claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007).
The claims are directed to a gel composition comprising a transient receptor potential vanilloid (TRPV1) antagonist and a second active agent such as lidocaine and an applicator for topical application such as a topical spreading applicator. The claims are further directed to the method of treating acute pain comprising applying the composition between 0-3 hours of tissue injury.
De Lacharriere et al. teach a pain control gel for pain associated with Shingles comprising capsazepine, antioxidant, lidocaine hydrochloride (analgesic), and not aromatic alcohol (column 8, Example 6). The treatment process of the invention can be implemented in particular by applying the hygiene or cosmetic compositions as defined above according to the usual technique for the use of these compositions; For example: gels or creams on the skin (column 6, lines 36-43). It is well known to one ordinary skill in the art that pain associated with Shingles is an acute pain. Shingles is a tissue injury that is not a burn or not an eye injury. The composition of the prior art does not comprise an aromatic alcohol. The method of application of the prior art composition does not teach that it should be washed out. With regard to the limitation of claim 8 which recites “is at a lower unit does than the unit does used for systemic administration, oral or enteral administration or parenteral administration of the same TRPV1 antagonist”, since the instant composition and mode of application are indistinguishable from the prior art composition and mode of application, this property is inherent to the composition and mode of application of the prior art. With regard to the limitation that the effective amount of the second therapeutic  is lower than the effective amount of the second therapeutic by itself,  since the instant composition and mode of application are indistinguishable from the prior art composition and mode of application, this property is inherent to the composition and mode of application of the prior art.
	De Lacharriere et al. does not teach that the gel composition is applied by an applicator.
	LHD teaches in certain fields such as cosmetics, dermatology or pharmacy, care products are frequently formulated in the form of gels or ointments and are then packaged in tubes or jars with wide mouths. The use of these creams or gels results in their application to the parts to be treated which can be done for example with the fingers; In some cases, however, the application of the product in gel form will have to be done precisely; For example, gel compositions for the treatment of canker sores must be applied with precision; Spatulas are then used, at the end of which a small quantity of gel is deposited, to apply it exactly on the surface to be treated; The present invention relates to an assembly constituting a package, obtained from a single blank, which simultaneously provides the user with the container of the product to be applied and the applicators in the form of spatulas; The assembly or packaging according to the invention is obtained from a single blank which, after folding and assembly makes it possible to provide at least one compartment, for example parallelepiped, intended to receive the container of the product to be applied and a compartment for separately detachable spatulas; According to another aspect of the invention, the spatulas are arranged side by side in their compartment (page 1, 10-23).
	Denda et al. teach capsazepine is a TRPV1 antagonist (paragraph 0011).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the container and spatula (topical spreading applicator) of LHD to apply the gel composition of De Lacharriere et al. to the injured tissue associated with shingles and have a reasonable expectation of success. One would have been motivated to do so in order to more precisely apply the gel to the injured tissue and avoid using ones fingers to touch the gel. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the composition of De Lacharriere et al. within 0-3 hours of the occurrence of the tissue injury and have a reasonable expectation of success. One would have been motivated to do through routine optimization of the method of treatment. 
	Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 23 under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007) is moot since the claims are canceled.
The rejection of claims 1, 3, 4, 6-8, 12, 19, 20, and 33 under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007) is withdrawn in view of the amendments.
With regard to the rejection of claims 21, 23-25, 28, and 32 under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007):
Applicant argues that De Lacharriere et al. does not teach application of the composition 0-3 hours of the occurrence of tissue injury and that the method is directed to a tissue injury not sensitive/irritable/reactive skin. Applicant’s argument has been fully considered but found not to be persuasive. First, De Lacharriere et al. suggests application of the composition for the treatment of Shingles. It is well established that the manifestation of Shingles is associated with a painful rash. A rash can be reasonably interpreted to be a tissue injury. Nowhere, does Applicant provide a closed definition where tissue injury is limited to where the skin barrier has been broken such that exposes underlying tissue. Second, it would have been obvious to one of ordinary skill in the art to apply the composition De Lacharriere et al. to the painful rash of Shingles within 3 hours of the rash occurring. One of ordinary skill in the art would do so in order to treat any physical manifestations of Shingles As quickly as possible. 
For the foregoing reasons the rejection is maintained.
With regard to new claim 39, the Examiner holds that the viral infection to causes the painful rash associated with Shingles is a physical means. Therefore, the teachings of De Lacharriere et al. renders the instant claim obvious.

The rejection of claims 5 under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007) as applied to claims 1, 3, 4, 6-8, 12, 19-21, 23-25, 28, 32 and 33 above, and further in view of Moran et al. (US Patent Application Publication 2007/0219222 A1, Published 09/20/2007) is withdrawn in view of the amendments.

This rejection is reiterated from previous Office Action and modified in the view of the amendments the claims. 
Claim 1, 3-8, 12, 19-21, 24, 25, 28, 32 and 33 and new claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007), Moran et al. (US Patent Application Publication 2007/0219222 A1, Published 09/20/2007) as applied to claims 1, 3-8, 12, 19-21, 23-25, 28, 32 and 33 above, and further in view of Chin et al. (US Patent Application Publication 2013/0072575 A1, Published 03/21/2013).
The claims are further directed to the composition being in or on the applicator.
The claims are further directed to the composition comprising a transient receptor potential ankyrin (TRPA1) antagonist.
The teachings of De Lacharriere et al., LHD, and Denda et al. are discussed above.
De Lacharriere et al. does not teach the composition being in or on the applicator. De Lacharriere et al. does not teach a composition comprising a TRPA1 antagonist. 
Moran et al. teach TRPA1 antagonist can be used to treatment acute pain and/or shingles (paragraph 0032). The composition can be applied topically (paragraph 0035).
Chin et al. teach a method of treating pain (title) comprising applying a composition can be in the form of spray for delivery of the composition from an aerosol can to be directly spraying the analgesic composition onto the skin  in the region of the pain (paragraphs 0013-0016). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a TRPA1 antagonist to the gel composition of De Lacharriere et al. and have a reasonable expectation of success. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In the instant case TRPA1 antagonist and the composition of De Lacharriere et al. are taught for the treatment of acute pain and/or shingles. Therefore, it is prima facie obvious to combine the two and arrive at third composition for the same purpose of treating acute pain and/or shingles.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the aerosol spray of Chin et al. with the composition of De Lacharriere et al. and have a reasonable expectation of success. One would have been motivated to do so since Chin et al. teach that this is an alternative means for application of pain mitigating composition to the skin. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
At the outset this rejection was originally captioned (see page 11 of the previous Office Action mailed on 01/27/2022) but modified in view of the amendments to the claims: 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007), Moran et al. (US Patent Application Publication 2007/0219222 A1, Published 09/20/2007) as applied to claims 1, 3-8, 12, 19-21, 23-25, 28, 32 and 33 above, and further in view of Chin et al. (US Patent Application Publication 2013/0072575 A1, Published 03/21/2013).
The rejection of claims of claim 16 under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US Patent 6048855, Published 04/11/200) in view of LHD (French Patent Publication 2794725, Published 12/15/2000) as evidenced by Denda et al. (US Patent 2007/0098665 A1, Published 05/03/2007), Moran et al. (US Patent Application Publication 2007/0219222 A1, Published 09/20/2007) as applied to claims 1, 3-8, 12, 19-21, 23-25, 28, 32 and 33 above, and further in view of Chin et al. (US Patent Application Publication 2013/0072575 A1, Published 03/21/2013) is moot since the claim is canceled. 
With regard to newly amended claims 1, 33, and the claims that depend therefrom, which incorporate the limitations of canceled claims 16 and/or 34 Applicant has provided no arguments against the teachings of Chin et al. Therefore, the Examiner believes that Chin et al. addresses the deficiencies of the other references with regard to the limitation of the composition applicator. 
For the foregoing reasons the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617